






Exhibit 10.1
FORM OF TARGET AWARD NOTIFICATION LETTER (FISCAL 2013)
UNDER FARMER BROS. CO. 2005 INCENTIVE COMPENSATION PLAN


Dear ______________:
The Compensation Committee (“Committee”) has chosen you to be a participant in
the Farmer Bros. Co. 2005 Incentive Compensation Plan (the “Plan”) for fiscal
2013. Your target award for fiscal 2013 is equal to ________% of your annual
base salary (“Target Bonus Percentage”). If your base salary changes during the
year, your target award will be the indicated percentage of twelve (12) times
your average monthly base salary for fiscal 2013. Your target award was
determined by the Committee based on your expected total compensation, job
responsibilities, [and] expected job performance [and the terms of your
employment agreement]. [Subject to the terms and conditions of your employment
agreement, you are entitled to a guaranteed bonus for fiscal 2013 equal to
one-third (1/3) of your target award.]
In general, your bonus for fiscal 2013 will be determined primarily by measuring
the Company’s financial performance and your achievement of individual goals
which the Committee has assigned to you. The method for determining your bonus
is described below.


Company Financial Performance
 
In calculating your bonus under the Plan, Company financial performance will be
weighted at 80%. Company financial performance will be gauged by the level of
achievement of operating cash flow as determined from the Company’s audited
financial statements. “Operating cash flow” is defined as income from operations
after executive bonus accruals, excluding non-recurring items such as income
from the sale of capital assets, severance paid or payable to terminated
employees, interest expense, depreciation and amortization, pension related
expense and ESOP compensation expense. Subject to the Committee’s discretion
under the Plan, threshold operating cash flow of $26.5 million must be achieved
in fiscal 2013 to earn any bonus payout under the Plan. Assuming this threshold
is reached, a percentage of achievement ranging from 90% for operating cash flow
of $26.5 million to 150% for operating cash flow of $44.1 million or more will
be assigned in proportion to the level of operating cash flow achieved.
 
Individual Performance


In calculating your bonus under the Plan, individual performance will be
weighted at 20%. Each goal will be weighted as shown below. The Committee has
assigned the following individual goals to you for fiscal 2013:
 
Goal
Weighting
 
%
 
%
 
%
 
%



Bonus Determination


After the end of the fiscal year and promptly upon availability of the Company’s
audited financial statements, the Committee will determine the Company’s level
of operating cash flow and the resulting percentage of achievement.


At such time, the Committee will also determine your percentage of achievement
of each of the assigned individual goals in a range of 0% to 150% as determined
by the Committee in its discretion, and each goal will be weighted as shown
above to arrive at a composite percentage for achievement of the assigned goals.


The achievement percentages for operating cash flow and for your assigned goals
will be added together and multiplied by your Target Bonus Percentage. The
product will be multiplied by your fiscal 2013 annual base salary. The result
will be the amount of your preliminary bonus award for fiscal 2013. The
preliminary bonus award is subject to adjustment, upward or downward, by the
Compensation Committee in its discretion. The Committee also has the discretion
to alter the Company financial performance measure and individual goals during
the year and to decline to award any bonus should the




--------------------------------------------------------------------------------








Committee determine such actions to be warranted by a change in circumstances.
Accordingly, [subject to the terms of your employment agreement,] no bonus is
earned unless and until an award is actually made by the Committee after
year-end.


Example


Assume that your annual base salary for fiscal 2013 is $250,000 and did not
change during the year, your target award is 40% of your annual base salary and
that Company financial performance is to be weighted at 80% and individual goals
are to be weighted at 20%. Assume also that you have been assigned four
individual goals, weighted evenly. Assuming the levels of achievement set forth
below, your bonus would be determined as follows:


Performance Measure/Goal
Weighting
Achievement
Achievement %
Weighted Level of Achievement
(Weighting x Achievement %)
Operating Cash Flow
80
%
$44.1 million
150
%
120
%
Individual Goal #1
5
%
--
100
%
5
%
Individual Goal #2
5
%
--
50
%
2.5
%
Individual Goal #3
5
%
--
125
%
6.25
%
Individual Goal #4
5
%
--
75
%
3.75
%
Total achievement percentage
 
137.5
%



The preliminary bonus is the product of your total achievement percentage
multiplied by your Target Bonus Percentage multiplied by your base salary. In
the above example, the preliminary bonus amount is $137,500 (137.5% x 40% x
$250,000). The Committee has discretion to change your preliminary bonus amount
to arrive at your final bonus amount. However, absent extraordinary
circumstances, the Committee does not intend to exercise discretion to award
bonuses if the threshold operating cash flow of $26.5 million is not achieved.


The Committee intends that the bonus structure described above will encourage
teamwork among key management personnel as well as individual achievement. The
Company and individual goals are not intended to be easily achievable. The
Committee can determine to pay awards on a current or deferred basis, or partly
on each.


All awards are governed by the Plan provisions which control any inconsistency
with this letter. A copy of the Plan is enclosed.


Please let me know if you have any questions. We wish you great success for
fiscal 2013!
 
Very truly yours,


James J. McGarry
Compensation Committee Chairman


